     Case 2:20-cv-07939-FMO-PLA Document 19 Filed 12/10/20 Page 1 of 1 Page ID #:47




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    ORLANDO GARCIA,                           )   Case No. CV 20-7939 FMO (PLAx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14    RM COMPANY, et al.,                       )
                                                )
15                       Defendants.            )
                                                )
16

17          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18    Dated this 10th day of December, 2020.

19

20                                                                    /s/
                                                               Fernando M. Olguin
21                                                          United States District Judge

22

23

24

25

26

27

28
